Citation Nr: 1821793	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  06-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, diagnosed as arthritis.

2.  Entitlement to service connection for a right hip disorder, diagnosed as arthritis.

3.  Entitlement to service connection for a left hip disorder, diagnosed as arthritis.

4.  Entitlement to service connection for a right shoulder disorder, diagnosed as arthritis.

5.  Entitlement to service connection for a left shoulder disorder, diagnosed as arthritis.

6.  Entitlement to service connection for a right knee disorder, diagnosed as arthritis.

7.  Entitlement to service connection for a left knee disorder, diagnosed as arthritis.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).

9.  Entitlement to a rating in excess of 70 percent for PTSD for the time periods from January 31, 2005, to September 2, 2008, from November 1, 2008, to December 17, 2009, and from March 1, 2010 to the present.

10.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969 and from March to June 1991, with intervening periods of active duty for training and inactive duty for training with the Marine Corps Reserve.  He is in receipt of a total disability rating effective as of 2005 and a 100 percent rating on and off since 2008 and continuously since 2010, plus special monthly compensation.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006, April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the case now resides with the Atlanta RO.  

The Veteran's claims for service connection for arthritis of the joints listed above and hypertension were remanded by the Board for additional development in June 2008.  In November 2009, the Board denied the claims.  He appealed to the Veterans Claims Court.  In a November 2011 Memorandum Decision, the Court set aside the November 2009 decision and remanded the claims to the Board for readjudication.  The matters were remanded by the Board in January 2013. 

When the case was most recently before the Board in June 2017, the issues of entitlement to service connection for arthritis involving the hips, lumbar spine, shoulder, and knees, service connection for hypertension, increased ratings for diabetes mellitus and PTSD, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) were remanded for additional development.

In a November 2017 rating decision, TDIU was granted effective to 2005 and is no longer on appeal.  PTSD was granted to 70 percent for the various time periods listed on the Title Page.  It was specifically noted that this increase did not affect the grant of temporary total evaluations for the time periods from September 2, 2008 to November 1, 2008 and from December 17, 2009 to March 1, 2010.  As 70 percent is not the highest possible rating for PTSD, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Lumbar spine, right and left hip, right and left shoulder, and right and left knee arthritis was not present during active service or within one year of discharge from active service and the current disorders are not otherwise etiologically related to any incident of service.

2.  Hypertension was not shown in service or within one year of service; the currently-diagnosed hypertension is not causally or etiologically related to service.  Hypertension was not caused by or permanently worsened in severity by service-connected diabetes mellitus or PTSD.

3.  For all the time periods on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas but not total social and occupational impairment.

4.  The Veteran's diabetes mellitus requires insulin, oral medication and restricted diet, but not regulation of activities.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

2.  Arthritis of the right hip was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

3.  Arthritis of the left hip was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

4.  Arthritis of the right shoulder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

5.  Arthritis of the left shoulder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

6.  Arthritis of the right knee was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

7.  Arthritis of the left knee was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

8.  Hypertension was not incurred in service nor is it proximately due to, aggravated by, or the result of service-connected diabetes mellitus or PTSD.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

9.  The criteria for a rating in excess of 70 percent for PTSD have not been met for the 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code (DC) 9411 (2017).

10.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.119, DC 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomotology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Arthritis of the Lumbar Spine, Hips, Shoulders, and Knees

The Veteran maintains that he has disorders of the lumbar spine, hips, shoulders, and knees that are related to service.  Specifically, he contends that his back, hip, shoulder, and knee problems are attributable to a fall in service in 1968 and/or injuries from parachute jumps during combat service.

Initially, according to the June 2017 VA examination reports, and VA treatment records, the Veteran has been diagnosed with arthritis of the lumbar spine, hips, glenohumeral joints (shoulders) and knees, as well as patellofemoral pain syndrome of the knees, and degenerative disc disease of the lumbar spine.  Therefore, current disorders have been shown.

Next, service treatment records are negative for complaints, diagnoses, or treatment for any disorder of the back, hips, shoulders and/or knees, with the exception of July and August 1975 service treatment records showing treatment for a burn on the left shoulder and an April 1988 service examination report noting a left shoulder scar.  According to the June 1991 service separation examination Report of Medical History and an April 1988 Report of Medical History, the Veteran denied recurrent back pain, painful or "trick" shoulder or elbow, arthritis, "trick" or locked knee, and bone, joint or other deformity.  

Moreover, clinical evaluation of the Veteran's spine, lower extremities and upper extremities on all periodic examinations and at the June 1991 separation examination was normal; there were no findings or diagnosis of any back, hip, shoulder or knee disability.  Such absence of findings or treatment for arthritis during service or at separation from service, in this context, is highly probative contemporaneous evidence that he did not have characteristic manifestations of arthritis during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011).  For these reasons, the service treatment records do not support a finding of arthritis of the lumbar spine, hips, shoulders, or knees in service.

Further, the evidence demonstrates that symptoms of lumbar spine, bilateral hip, bilateral shoulder, and bilateral knee arthritis have not been continuous since service separation.  Although the Veteran is competent to report continuous symptoms, his statements are outweighed by medical evidence of record.  For example, in his January 2005 VA claim form, he indicated that his problems with arthritis of the lumbar spine and hips began in 1992.  A September 2008 VA treatment record notes his report that his shoulder pain began three to four years before, his knee pain began more than 20 years ago, and his hip pain began 10 years ago.  

A November 2008 VA examination report reflects the Veteran's contentions that he has had multiple joint pain/arthritis, mostly in the hips, shoulders, and knees, for the past 13 to 15 years, dating the onset to 1993.  At that examination he also reported having low back pain on and off since the mid-1980s.  A May 2009 VA treatment record reflects his report that he has had increasing hip pain for the past 8 to 9 years.  The June 2017 VA examination reports reflect his report that he first had hip problems in 1978 or 1979, he first had right knee pain in 1989 or 1990, and he has had right shoulder pain for more than 20 years.  

Although the Veteran's report of the onset of his joint pain is inconsistent, even his own statements as described above weigh against a finding that arthritis of the lumbar spine, hips, shoulders or knees manifested within one year following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The earliest post-service medical evidence of any of the disabilities on appeal is a November 1995 private radiology report of the lumbosacral spine showing minimal degenerative changes in the anterior part of the superior end plate of the fourth lumbar vertebra, with an impression of no significant radiographic abnormality of the lumbosacral spine.  Another radiology report from this date notes an impression of degenerative osteoarthritic changes of the femoropatellar joints in both knees.  A December 1999 radiology report notes an impression of mild osteoarthritic changes of the hips bilaterally.  A December 2010 VA treatment record reflects that X-rays revealed moderate arthritis of the AC joints.

Private treatment records from March 1996 and March 1998 indicate that the Veteran reported no history of trauma to the knees.  X-ray studies from May 1995 reflect that there was no evidence of right knee trauma.  A November 2008 VA treatment record reflects that he recalled experiencing no trauma to the hips.  A March 2009 VA treatment record notes that he "injured [his] right hip may be 10 yrs ago while in the marines."  A May 2009 VA treatment record states that he reported "[i]ncreasing right hip/groin pain for the last 8-9 years.  No specific injury." 

Further, the weight of the competent evidence demonstrates that the currently-diagnosed lumbar spine, bilateral hip, bilateral shoulder and bilateral knee disorders are not related to or caused by service.  While an October 2006 letter from the Veteran's long-time private physician notes that he had a history of osteoarthritis in the hips, spine, and knees, the private physician provided no rationale for the medical opinion that the Veteran's history of being a parachuter accounted for the osteoarthritis of the knees, hips, and lumbar spine, apart from the Veteran's own opinion that he felt it started when he was at war.  

Additionally, the opinion that being a parachuter can account for the osteoarthritis of the knees, hips, and lumbar spine is too speculative in nature to be given much probative value.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of term "could," without other rationale or supporting data, is speculative); Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).

The November 2008 VA examination report reflects diagnoses of degenerative joint disease and arthritis involving multiple joints.  It was also noted that current examination revealed degenerative joint disease involving both hip joints, knee joints, and shoulder joints.  The VA examiner opined that these disorders were not likely related to active service, events including combat experiences, or the Veteran's service-connected disabilities.  The examiner cited an absence of documentation of any chronic joint conditions in the Veteran's available active service medical records as the rationale for this etiology opinion. 

The examiner also diagnosed degenerative joint and disc disease involving the lumbosacral spine.  It was opined that this disorder was not likely related to or aggravated by the Veteran's active service, events including combat experiences, or the service-connected conditions.  Unfortunately, the November 2008 VA examiner did not provide a rationale for the opinion against the lumbar spine claim.  

VA examinations conducted in July 2017 provide diagnoses of degenerative joint disease of the lumbosacral spine, osteoarthritis of the hips, knees and glenohumeral joints (shoulders), and patellofemoral pain syndrome of the knees.  The examiner noted the Veteran's report of falling in 1968 while repelling, which he thought he hurt his back.  He did not recall being seen.  He reported being in treatment for his back on and off and then receiving injections beginning in 2014.  

The Veteran indicated that he did not know what caused his hip problems but that he had two parachute jumps that may have injured his hips.  He reported first having hip problems in 1978 or 1979 and reportedly began treatment then.  He reported first having right knee pain in 1989 or 1990.  He reported that he has had right shoulder pain for more than 20 years.  After a review of the evidence, the examiner opined that the Veteran's lumbar spine disorder, bilateral hip disorder, bilateral knee disorder, and bilateral shoulder disorder were not related to service. 

In support of the opinions, the examiner stated that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of any back, bilateral shoulder, bilateral hip, or bilateral knee condition or pain.  It was also noted that he denied any musculoskeletal conditions in service in 1988 and 1991, except for left shoulder complaints (without treatment) in 1988.  (However, as previously noted, the only left shoulder condition noted in the service treatment records is report of a burn and a scar.)  

Further, the Veteran reported no history of hip, knee or right shoulder pain in service, and his first treatment for any knee or shoulder problems was in the 1990s.  The first treatment for any hip disorder was in 2009.  Additionally, the examiner noted that the Veteran worked for 30 years in a job that he needed functional joints to carry out his duties.  Finally, the examiner reasoned that examination revealed degenerative joint disease of the lumbar spine, shoulders, hips, and knees consistent with the Veteran's age (70 years old).  

The June 2017 VA medical opinions are extremely probative as to whether the Veteran's currently-diagnosed lumbar spine, bilateral hip, bilateral knee, and bilateral shoulder disorders are related to service.  The examiner examined the Veteran, and reviewed and discussed the medical evidence and the Veteran's history in detail.  Moreover, the medical opinions were supported by a well-reasoned rationale, which was consistent with the medical evidence of record. 

The Veteran asserts that he his lumbar spine, bilateral hip, bilateral knee, and bilateral shoulder disorders are related to service; however, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of arthritis of the lumbar spine, knees, hips, or shoulders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Arthritis, degenerative disc disease and patellofemoral pain syndrome, are medically complex processes because of their multiple possible etiologies and require specialized testing to diagnose (e. g., X-rays and/or MRI).    

Even acknowledging that the Veteran is a combat veteran, potentially triggering the 38 C.F.R. § 1154(b) combat presumptions, the claims fail on the nexus element because § 1154(b) does not relieve combat veterans of the need to demonstrate a causal nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  In other words, the Board's discussion above does not negate any lay contentions that he participated in parachute jumps during combat or that he sustained any injuries to these joints during combat.  

The Board concedes that he participated in combat and may have felt pain or injury to any of these joints during parachute jumps or other combat activity.  However, the preponderance of the evidence is against a finding that the claimed disorders are related to such combat-related events.

For these reasons, and based on the record, the competent, credible, and probative evidence weighs against a finding of relationship between the Veteran's lumbar spine, hip, knee and shoulder disorders and service.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application and the appeals are denied.

Hypertension

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran claims that service connection is warranted for hypertension on the basis that it is caused or aggravated by his service-connected diabetes mellitus or PTSD.  In his February 2005 claim, he noted that hypertension began in August 2001.  A review of the record reflects that the first diagnosis of hypertension was in a November 2001 private medical record. 

The Veteran's service treatment records, including his periodic examinations and June 1991 separation examination report, show no evidence of elevated blood pressure readings.  His June 1991 Report of Medical History for separation and his April 1988 Report of Medical History reflect that he denied high blood pressure.  The Board further notes that no evidence of hypertension within one year of the his separation from service has been submitted, and he has not alleged that his hypertension originated in service or within one year of separation.  Therefore, entitlement to service connection, both on a direct and presumptive basis, is not warranted. 

The remaining issue is whether the Veteran's hypertension was incurred or aggravated as a result of his service-connected diabetes mellitus and/or PTSD.  There are three etiology opinions of record that address this question. 

An October 2006 letter from his private physician states that the Veteran had history of arterial hypertension which could be related to anxiety disorders.  Regarding this opinion, because the physician only indicated the possibility of a relationship, the opinion is stated in terms that are too uncertain to warrant probative weight.  See Hood v. Shinseki, 23 Vet.App. 295, 298-99 (2009); Bloom v. West, 12 Vet.App. 185, 187 (1999); Winsett v. West, 11 Vet. App. 420, 424 (1998).

Next, a November 2008 VA examination report diagnosed hypertension and opined that it was not caused or aggravated by diabetes mellitus or other service-connected conditions.  The examiner further opined that this disability was not caused by active service, including his combat experiences.  There is no rationale for the opinion.  As such, it is afforded little probative weight.

Next, a June 2017 VA examination report reflects that the service treatment records were silent with respect to hypertension.  It was noted that the June 1991 separation examination report reflects a blood pressure reading of 130/78.  It was further noted that post-service treatment records reflect a diagnosis of hypertension many years after service.  The examiner opined that hypertension was not due to or aggravated by the service-connected PTSD or diabetes mellitus.  

The examiner reasoned that medical literature did not suggest an etiological link between hypertension and PTSD and the medical evidence did not show any aggravation of hypertension due to PTSD.  Regarding diabetes, the medical evidence showed that hypertension and diabetes were diagnosed around the same time.  The examiner explained that diabetes and hypertension often co-exist and there was no evidence of hypertension being etiologically related to or aggravated by diabetes mellitus.  

The examiner explained that severe diabetic nephropathy with significant proteinuria/macroalbuminuria in diabetic patients can lead to or aggravate hypertension; however, the medical evidence does not show that the Veteran has diabetic nephropathy.  In fact, his recent laboratory tests show normal renal function.  

The Board affords great probative weight to the June 2017 VA opinion.  The examiner examined the Veteran, and reviewed and discussed the medical evidence and the Veteran's history in detail.  Moreover, the medical opinion was supported by a well-reasoned rationale, which was consistent with the medical evidence of record.

The Board has considered the Veteran's statements that hypertension is etiologically related to service or service-connected disability.  Lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the June 2017 VA examiner who examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the June 2017 VA examination report and clinical findings than to the Veteran's statements.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection for hypertension and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

The Veteran is currently rated at 70 percent disabling under DC 9411 of the General Rating Formula for Mental Disorders (General Rating Formula) during the time periods on appeal.  Under the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  

Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

During the pendency of the claim, the Veteran's symptoms have not more nearly approximated the criteria for a 100 percent rating, and the evidence is not approximately evenly balanced on this point.  

With regard to social impairment, although it was noted at the June 2017 VA examination that the Veteran was unable to establish and maintain effective relationships, and his relationship with his wife was stressed and unstable, he was in a long term marriage and had a good relationship with his youngest child as well as one friend.  

Additionally, although it was noted that he spent much of his time watching television, his lack of participation in previously enjoyed activities such as golf, football and baseball was due to physical limitations, not due to social impairment resulting from his PTSD.  Moreover, the June 2017 VA examiner expressed an opinion that the Veteran's PTSD results in only moderate social impairment.  

A June 2010 VA treatment record reflects that the Veteran reported doing fairly well.  He reported that he was not isolating himself as much.  It was noted that he was keeping busy spending time and traveling with family, which was very helpful to him.  A March 2007 VA treatment record notes that through therapy he had learned to be more open and tolerant with his frustrations with respect to his wife.  

VA treatment records from September and October 2006 also do not reflect total social impairment.  While the Veteran reported isolating himself from everyone, in September 2006 it was noted that he was then married to and living with his second wife, with whom he had a fair relationship.  It was noted that she liked to talk and he did not like to listen.  It was also noted that he would like to be sexually active, but his wife was not that interested.  Further, it was noted that he still spoke his first wife sometimes.  

A month later, in October 2006, he described his marriage as poor, with marital discord.  Therefore, while he clearly did not have a wide network of social support, he was not completely socially impaired, as he maintained a relationship with his current and former wife.  

A September 2005 Michigan Disability Determination report reflects that the Veteran reported enjoying playing golf with "associates" that were not his friends.  He reported having no friends.  It was noted that he was married, and there were no reported problems in his marriage.  

In sum, the medical evidence of record does not reflect total social impairment due to PTSD signs or symptoms during any time period on appeal.  While the Veteran has had strained relationships and few friends/contacts with family members over the years, at no time during the time periods on appeal does the evidence show that he has been totally socially impaired.  He was married throughout the time periods on appeal, and had, on average, fair spousal relationships.  At times he even had good relationships with his wife, family and a couple of friends.   

With regard to occupational impairment, there is conflicting evidence. Importantly, the June 2017 VA examiner opined that that the Veteran's PTSD results in at most mild impairment.  Specifically, it was noted that his ability to understand and follow instructions, as well as his ability to respond appropriately to coworkers, supervisors or the public, were not impaired.  His ability to retain instructions and sustain concentration to perform simple tasks was mildly impaired.  Additionally, his ability to sustain concentration regarding task persistence and pace was mildly impaired.  Finally, his ability to respond appropriately to change in the work setting was mildly impaired.  

Additionally, VA treatment records from September and October 2006 do not reflect that the Veteran's PTSD results in total occupational impairment.  It was noted that he retired after 31 years at the same job, working as a production manager.  In contrast, an October 2010 VA mental health treatment record reflects an opinion that the Veteran's PTSD is the primary reason he is no longer employed.  

After review, the Board finds that regardless of whether the Veteran's PTSD causes total occupational impairment, the evidence clearly shows that it does not cause total social impairment.  In addition, he has shown no symptoms listed under the 100 percent rating criteria at any time during the appeal periods.  In this regard, there is no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name.

In sum, the totality of the evidence reflects both that the Veteran's symptoms and overall level of impairment do not more nearly approximate the criteria for a 100 percent rating at any time during the appeal periods.  Therefore, the preponderance of the evidence is against a rating in excess of 70 percent for PTSD during any time period on appeal.  As the preponderance of evidence weighs against the claim, the benefit of the doubt rule is not applicable and the appeal is denied.

Diabetes Mellitus

The Veteran's diabetes mellitus is rated as 20 percent disabling under DC 7913, which provides a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  

In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In this case, the evidence reflects that the Veteran's diabetes requires oral medication, insulin and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does not.

The VA treatment records contain multiple references to diabetes without complications, but do not indicate that the diabetes requires regulation of activities.  Specifically, the December 2009 VA diabetes examination report notes that the Veteran requires insulin and oral medication, and is on a restricted diet, but he is not restricted in his activities.  The June 2017 VA diabetes examination report indicates that that he requires insulin and oral medication, and is on a restricted diet, but he is not restricted in his activities due to his diabetes.  It was noted that he tried to walk a mile several days a week.

The above reflects that there is no medical evidence of "avoidance of strenuous occupational and recreational activities."  In fact, the medical evidence shows just the opposite.  As noted above, the June 2017 VA examination report notes that the Veteran walks for exercise.  Moreover, VA treatment records from April 2017 reflect that he has his own exercise routine.  An October 2016 VA treatment record notes that his strength was improving from regular exercise.  Additionally, a March 2016 VA treatment record noted that he would continue with diet and exercise.  

As the only medical opinions to specifically address the question indicate that the Veteran did not have to regulate his activities due to his diabetes and these opinions are supported by the contemporaneous medical evidence, the weight of the evidence is against a finding that diabetes requires regulation of activities.  As the higher ratings all require regulation of activities, the preponderance of the evidence is against a rating higher than 20 percent for diabetes.  The benefit of the doubt doctrine is thus not for application in this regard and the appeal is denied.  

A Note following DC 7913 provides that compensable complications are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process.  The Board has thus considered whether a separate evaluation for erectile dysfunction (ED) should be granted.  

However, DC 7522 specifies that in order for ED to be compensated, it must associated with a deformity of the penis.  There is no evidence of such deformity, and a separate compensable rating for ED is not warranted.  Pursuant to a July 2013 rating decision, increased ratings were granted for neuritis of the upper and lower extremities, associated with diabetes mellitus.  

The Veteran did not file a notice of disagreement with this rating decision, and these issues were not certified to the Board on appeal.  Moreover, the August 2009 claim for an increased rating for diabetes mellitus is based upon his contention that he was placed on restriction of activities; as such, these issues are not currently before the Board.  

Finally, with respect to all claims on appeal, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a lumbar spine disorder, diagnosed as arthritis, is denied.

Service connection for a right hip disorder, diagnosed as arthritis, is denied.

Service connection for a left hip disorder, diagnosed as arthritis, is denied.

Service connection for a right shoulder disorder, diagnosed as arthritis, is denied.

Service connection for a left shoulder disorder, diagnosed as arthritis, is denied.

Service connection for a right knee disorder, diagnosed as arthritis, is denied.

Service connection for a left knee disorder, diagnosed as arthritis, is denied.

Service connection for hypertension is denied.

A rating in excess of 70 percent for PTSD for the time period from January 31, 2005 to September 2, 2008, from November 1, 2008 to December 17, 2009 and from March 1, 2010 to the present, is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


